
	
		II
		112th CONGRESS
		2d Session
		S. 3237
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Whitehouse (for
			 himself, Ms. Collins,
			 Mr. Brown of Ohio,
			 Ms. Murkowski, Mrs. Shaheen, Mr.
			 Heller, Mr. Warner, and
			 Mr. Grassley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of a Commission to
		  Accelerate the End of Breast Cancer.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Accelerating the End of Breast
			 Cancer Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Establishment.
					Sec. 4. Mission; duties.
					Sec. 5. Membership.
					Sec. 6. Chairperson; program managers.
					Sec. 7. Coordination and nonduplication.
					Sec. 8. Evaluation of the Commission.
					Sec. 9. Authorization of funding.
					Sec. 10. Termination.
				
			2.FindingsCongress makes the following
			 findings:
			(1)In the United
			 States, the chance of a woman developing breast cancer during her lifetime has
			 increased from 1 in 11 in 1975 to 1 in 8 today.
			(2)Worldwide, breast
			 cancer is the most frequently diagnosed cancer in women with 1,300,000 cases
			 each year. Breast cancer is also the leading cause of cancer death in women,
			 with more than 500,000 women dying from the disease worldwide in 2010.
			(3)More than 90
			 percent of deaths from breast cancer are caused by metastasis, which occurs
			 when cancerous cells spread to other organs or bone.
			(4)The National
			 Cancer Institute estimated that breast cancer care in the United States cost
			 $16,500,000,000 in 2009, and cost the nation $12,100,000,000 in lost
			 productivity.
			(5)Over the past 40
			 years, very little has improved the incidence, morbidity, and mortality rates
			 of breast cancer.
			3.EstablishmentThere shall be established a commission to
			 be known as the Commission to Accelerate the End of Breast Cancer (in this Act
			 referred to as the Commission).
		4.Mission;
			 duties
			(a)MissionThe
			 mission of the Commission shall be to help end breast cancer by January 1,
			 2020.
			(b)DutiesThe
			 Commission shall—
				(1)identify
			 opportunities and ideas within the public and private sectors, basic and
			 applied sciences, and epidemiology that can be turned into real world
			 strategies to prevent breast cancer and breast cancer metastasis;
				(2)recommend
			 projects to leverage such opportunities and ideas in the areas of—
					(A)the primary
			 prevention of breast cancer; and
					(B)the causes and
			 prevention of breast cancer metastasis;
					(3)promote ideas
			 that are intellectually compelling and innovative;
				(4)accelerate
			 potentially transformational scientific advances that are—
					(A)not being
			 prioritized within the Federal Government but which can help to achieve the
			 mission described in subsection (a); and
					(B)unlikely to be
			 achieved by the private sector due to technical and financial
			 uncertainty;
					(5)identify
			 promising but underdeveloped areas of research that would benefit from a
			 cluster of support from government, industry, and academia to rapidly advance
			 knowledge into practice; and
				(6)create
			 opportunities for transdisciplinary, cross-cutting collaborations.
				(c)Strategic
			 visionNot later than 6 months after the appointment of the
			 initial members of the Commission, the Commission shall submit to the President
			 and to the relevant authorizing and appropriations committees of Congress, a
			 description of the Commission’s strategic vision for its role in achieving the
			 mission described in subsection (a) by January 1, 2020.
			(d)Annual
			 reportNot later than January 15, 2013, and annually thereafter,
			 the Commission shall submit an annual report to the President, Congress, and
			 the public describing—
				(1)the Commission’s
			 activities under this section, including its progress in achieving the mission
			 described in subsection (a); and
				(2)the amount of
			 funding expended by the Commission in the preceding year and the activities
			 carried out with such funds.
				5.Membership
			(a)Number;
			 appointmentThe Commission shall be composed of not more than 10
			 members who shall be appointed by the President, by and with the advice and
			 consent of the Senate.
			(b)Composition
				(1)In
			 generalEach member of the Commission shall be appointed to
			 represent one of the following 3 categories:
					(A)Representatives
			 of varied disciplines within the biomedical research field.
					(B)Representatives
			 of varied disciplines outside of the biomedical research field.
					(C)Educated patient
			 advocates, including individuals who—
						(i)represent a
			 patient-led, patient-centered organization with a patient constituency;
						(ii)have been
			 personally affected by breast cancer; and
						(iii)are trained,
			 knowledgeable, and prepared to participate in the decision-making process of
			 science and medicine.
						(2)Representation
			 of membership categoriesOf the members of the Commission—
					(A)at least 1, but
			 not more than 3, shall be appointed to represent the category described in
			 paragraph (1)(A);
					(B)at least 1, but
			 not more than 3, shall be appointed to represent the category described in
			 paragraph (1)(B); and
					(C)at least 2, but
			 not more than 4, shall be appointed to represent the category described in
			 paragraph (1)(C).
					(c)Initial
			 membersThe initial members of the Commission shall be appointed
			 not later than 60 days after the date of the enactment of this Act.
			(d)Terms
				(1)In
			 generalEach member of the Commission shall be appointed for a
			 term of 3 years and may be reappointed.
				(2)VacanciesAny
			 member of the Commission appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office. A vacancy
			 in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(e)QuorumThree
			 members of the Commission shall constitute a quorum.
			6.Chairperson;
			 program managers
			(a)Chairperson
				(1)DesignationOf
			 the members of the Commission appointed under section 5(a), the President shall
			 at the time of the appointment, designate one such member who meets the
			 qualification requirement of paragraph (2) to serve as the Chairperson of the
			 Commission.
				(2)QualificationsTo
			 be selected as Chairperson under paragraph (1), a member shall be an individual
			 who, by reason of professional background and experience, is especially
			 qualified to manage areas of study pertaining to ending breast cancer by
			 January 1, 2020.
				(3)ResponsibilitiesThe
			 responsibilities of the Chairperson shall include—
					(A)approving areas
			 of study of the Commission based on innovation, impact, and scientific and
			 technical merit;
					(B)developing
			 criteria (including milestones) for assessing, and overseeing the assessment
			 of, the success of areas of study of the Commission;
					(C)terminating areas
			 of study of the Commission that are not achieving the mission described in
			 section 4(a); and
					(D)appointing staff
			 as necessary to aid in carrying out the mission described in section
			 4(a).
					(b)Program
			 managers
				(1)In
			 generalThe Chairperson of the Commission may designate members
			 of the Commission who may act as program managers to oversee one or more areas
			 of study of the Commission.
				(2)ResponsibilitiesA
			 member designated under paragraph (1) shall, with respect to one or more areas
			 of study, be responsible for—
					(A)recommending
			 novel proposals, projects, and collaborations based on scientific and technical
			 merit to achieve the mission described in section 4(a) with a focus on
			 strategies for the primary prevention of breast cancer, and methods to prevent
			 breast cancer metastasis;
					(B)identifying
			 innovative ideas and opportunities to achieve the mission described in section
			 4(a), including such ideas and opportunities not being prioritized for breast
			 cancer relevance within Federal agencies or programs or the private
			 sector;
					(C)working with
			 other relevant Federal agencies to identify areas of concurrent interests in
			 order to maximize Federal investment and stimulate collaborative
			 projects;
					(D)creating
			 opportunities for transdisciplinary, cross-cutting collaborations;
					(E)using the
			 authorized funds of the Commission, subject to the approval of the
			 Chairperson—
						(i)to
			 convene workshops and confer with experts in both the public and private
			 sector;
						(ii)to
			 build collaborations for identifying areas of study;
						(iii)to identify all
			 areas where resources could be leveraged; and
						(iv)to
			 carry out other functions of the Commission that are approved by the
			 Chairperson and necessary to carry out the mission described in section 4(a);
			 and
						(F)to monitor the
			 progress of areas of study and recommend restructure or termination.
					7.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Commission shall ensure that the activities of the
			 Commission are coordinated with, and do not duplicate the efforts of, programs
			 and laboratories of other government agencies.
		8.Evaluation of
			 the Commission
			(a)In
			 generalThe President shall enter into an agreement with the
			 Institute of Medicine of the National Academy of Sciences under which the
			 Institute, after the Commission has been in operation for 3 years, shall
			 complete an evaluation of how well the Commission is making progress towards
			 achieving the mission described in section 4(a).
			(b)InclusionsThe
			 evaluation under subsection (a) shall include—
				(1)a recommendation
			 on whether the Commission should be continued or terminated; and
				(2)a description of
			 lessons learned from operation of the Commission.
				(c)AvailabilityOn
			 completion of the evaluation under subsection (a), the Commission shall make
			 the evaluation available to the Congress and the public.
			9.Authorization of
			 funding
			(a)FundThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Accelerating the End of Breast Cancer Fund, which shall be
			 administered by the Chairperson, as defined in section 6(a), for the purpose of
			 carrying out this section.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Chairperson for deposit in the Fund, without fiscal year limitation—
				(1)$8,000,000 for
			 fiscal year 2012;
				(2)$12,000,000 for
			 each of fiscal years 2013 and 2014; and
				(3)such sums as may
			 be necessary for each fiscal year thereafter until the Commission is
			 terminated.
				(c)LimitationNone
			 of the amounts appropriated for a fiscal year under subsection (b) shall be
			 used for the operation or construction of any laboratories or pilot
			 plants.
			10.TerminationThe Commission shall terminate on June 1,
			 2020.
		
